DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because a computer readable recording medium embodying program instructions wherein the specification does not state what the machine readable recording medium could be, could be nothing more than a program per se and could also be reasonably considered to be a signal.

A claim drawn to such a computer readable recording medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation “non-transitory” to the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-12 and 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koike et al (JP2017157916) (herein “Koike”).	In regards to claims 1, 19 and 20, Koike teaches an information processing apparatus comprising: a pointed position detection unit configured to detect a pointed position pointed in a space with a pointing light ray from a pointing apparatus (See; Fig. 1 and p[0012] for an infrared camera 5 detecting a pointed position from infrared lights 3 and 4), on a basis of output information indicating an output state of the pointing light ray and sensor data detected in the space; and a pointing light ray control unit configured to control output of the pointing Light ray from the pointing apparatus on a basis of a result of detection on the pointed position (See; p[0015] where the timing of the blinking cycle of the infrared light sources may be adjusted according to the light control signals Ls received by the communication units 3c and 4c. Further see p[0019] where additional information may be added by the control unit 10 to be superimposed and displayed. Further see p[0026]-p[0028], p[0040]-p[0042]). Claim 19 is a method claim and is rejected for the same reasons above. Claim 20 is a computer-readable recording medium claim and is rejected for the same reasons above. 	In regards to claim 2, Koike teaches wherein the pointing light ray control unit controls a method of outputting the pointing Light ray (See; p[0015] where the timing of the blinking cycle of the infrared light sources may be adjusted according to the light control signals Ls received by the communication units 3c and 4c).
	In regards to claim 3, Koike teaches further comprising: a detection control unit configured to control a detection parameter for use in detecting the pointed position, on a basis of the method of outputting the pointing light ray, wherein the information processing apparatus performs at least one of control of an output parameter indicating the method of outputting the pointing light ray, by the pointing light ray control unit or control of the detection parameter by the detection control unit (See; p[0017]-p[0022] where the infrared camera 5 is configured to start and stop imaging according to the camera control signal Cs and a shooting control unit 33).

	In regards to claim 4, Koike teaches wherein the output parameter includes at least one of an intensity, a sectional size, a sectional shape, a color, or a temporal pattern of the pointing light ray, and the detection parameter includes at least one of a brightness, a size, a shape, a color, or a temporal pattern of a pointing image as an image formed by the pointing light ray (See; p[0041, p[0045]] and p[0079] for outputting and detecting a unique light emission pattern or intensities where the blinking and shutter are synchronized).

	In regards to claim 5, Koike teaches wherein the pointing light ray control unit controls a plurality of the pointing apparatuses such that the pointing apparatuses output the pointing Light rays by different output methods, respectively (See; p[0079] for controlling a plurality of infrared lights to give a unique light emission pattern).	In regards to claim 7, Koike teaches wherein the sensor data comprises data on a captured See; p[0017]-p[0019] for capturing data on the underlying image and forming a composite image with the different additional information from the pointing light ray combined with the image data of the basic information).	In regards to claim 8, Koike teaches wherein the pointing light ray control unit preferentially changes at least one of an intensity, a sectional size, or a sectional shape of the pointing Light ray in a case where a candidate for the pointing image is not detected in the image (See; p[0041] where the intensity of the infrared lights 3 and 4 may be adjusted so as to be bright (strong) for better detection against the peripheral portion (dark)).	In regards to claim 9, Koike teaches wherein the pointing light ray control unit preferentially changes at least one of a color or a temporal pattern of the pointing light ray in a case where a plurality of candidates for the pointing image is detected in the image (See; p[0079] for giving unique light emission patterns when multiple infrared lights are detected). 	In regards to claim 10, Koike teaches wherein the pointing light ray control unit controls output of the pointing light ray on a basis of an environment of the space (See; Fig. 6 and p[0075]- p[0077] where depending on the side of a 3d object the user is illuminating in the environment, different additional information may be displayed). 	In regards to claim 11, Koike teaches wherein the pointing light ray control unit controls at least one of an intensity or a sectional size of the pointing Light ray on a basis of a distance between an See; p[0063]). 	In regards to claim 12, Koike teaches wherein the pointing light ray control unit controls an intensity of the pointing light ray on a basis of a reflectance of an irradiated surface irradiated with the pointing light ray (See; p[0063] where the reflectance of the object would inherently change how much or how little of the infrared light is detected by the camera and thus intensity would be increased for a less reflective surface).
	In regards to claim 15, Koike teaches wherein the output information contains presence or absence of output of the pointing light ray (See; p[0002] for outputting invisible infrared light). 	In regards to claim 16, Koike teaches wherein the output information further contains a method of outputting the pointing light ray (See; p[0012]-p[0017]).	In regards to claim 17, Koike teaches wherein the pointed position is used in controlling a projection position of a projector capable of changing an image projection position (See; Figs. 5, 6, p[0065] and p[0070] where users may manipulate image positions on screen or in 3D space). 	In regards to claim 18, Koike teaches wherein the pointing light ray control unit generates output control information for use in controlling output of the pointing light ray (See; p[0015] where the timing of the blinking cycle of the infrared light sources may be adjusted according to the light control signals Ls received by the communication units 3c and 4c), the information processing apparatus further comprising: a transmission unit configured to transmit the output control information to the pointing apparatus (See; Fig. 2 transmitter 11 communicating with communication units 3c and 4c); and a See; Fig. 2 infrared camera 5).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koike et al (JP2017157916) (herein “Koike”) in view of OKABAYASHI et al (2016/0291800) (herein “OKABAYASHI”).	In regards to claim 6, Koike fails to explicitly teach a sensor control unit configured to control a sensor parameter for use in controlling a sensor configured to detect the sensor data, on a basis of the See; Abstract, p[0071]-p[0084] and Fig. 15 for a display control method which detects reflection light off a screen , calculates moving direction of a light spot s208 and may adjust pan angle and tilt angle of virtual cameras s209). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Koike to teach a sensor control unit as in OKABAYASHI so as to further increase possible user interactions with the display, increasing user satisfaction in the device. 
Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koike et al (JP2017157916) (herein “Koike”) in view of MINZUNO et al (2012/0176304) (herein “MINZUNO”).	In regards to claim 13, Koike fails to explicitly teach wherein the pointing light ray control unit controls a color of the pointing light ray on a basis of at least one of a color of illumination in the space or a color of a surface to which the pointed position is pointed. However, MIZUNO teaches wherein the pointing light ray control unit controls a color of the pointing light ray on a basis of at least one of a color of illumination in the space or a color of a surface to which the pointed position is pointed (See; p[0012], p[0051]-p[0052] and p[p0061]  where when the pointing light has the same color as the image projected on the surface , the color will be modified to be brighter on the pointing device so as to be seen by the image pick-up element).	Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Koike to use a visible light such as in MINZUNO as another means of using a light pointing device to control images being projected while using color intensity changes to differentiate said user control over the colored images being displayed. 

	In regards to claim 14, Koike teaches wherein the pointing light ray control unit controls a temporal pattern of the pointing light ray on a basis of a temporal pattern of an image projected onto a surface to which the pointed position is pointed (See; p[0041, p[0045]] and p[0079] for outputting and detecting a unique light emission pattern or intensities where the blinking and shutter are synchronized). Koike fails to explicitly teach wherein the pointing light ray control unit controls a temporal pattern of a color of the pointing light ray on a basis of a temporal pattern of a color of an image projected onto a surface to which the pointed position is pointed. However, MIZUNO teaches wherein the pointing light ray control unit controls a color of the pointing light ray on a basis of at least one of a color of illumination in the space or a color of a surface to which the pointed position is pointed (See; p[0012], p[0051]-p[0052] and p[p0061]  where when the pointing light has the same color as the image projected on the surface , the color will be modified to be brighter on the pointing device so as to be seen by the image pick-up element).	Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Koike to use a visible light such as in MINZUNO as another means of using a light pointing device to control images being projected while using color intensity changes to differentiate said user control over the colored images being displayed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN A BOYD whose telephone number is (571)270-7503. The examiner can normally be reached Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571) 272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN A BOYD/Primary Examiner, Art Unit 2627